                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON
TODD CRAWLEY,
                                                     Civil No. 3:17-CV-00550-HZ
       Plaintiff,

                                                     ORDER AWARDING ATTORNEY FEES
                                                     PURSUANT TO THE EQUAL ACCESS
                                                     TO JUSTICE ACT
vs.



NANCY BERRYHILL​,

Acting Commissioner, Social Security Administration,

       Defendant.

       Pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, it is hereby
ordered that EAJA attorney’s fees of $6093.67 shall be awarded to Plaintiff. If it is determined
that Plaintiff’s EAJA fees are not subject to any offset allowed under the Department of the
                                                               ​ 30 S.Ct. 2521 (2010), then the
Treasury’s Offset Program, as discussed in ​Astrue v. Ratliff, 1
check for EAJA fees shall be made payable to Brian Wayson, based upon Plaintiff’s assignment
of these amounts to Plaintiff’s attorney. Any check for EAJA fees shall be mailed to Plaintiff’s
counsel, Brian Wayson, at ​PO Box 12028 Portland, OR 97212.


IT IS SO ORDERED.


       DATED this ______ day of __________________________, 2018.



                                      ____________________________________
                                      The Hon. Marco A. Hernandez
                                      United States District Court Judge




ORDER AWARDING EAJA ATTORNEY FEES
3:17-CV-00550-HZ
